UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2008



BEATRICE V. WILES,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-799-675)


Submitted:   April 20, 2005                 Decided:   May 31, 2005


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ephraim Tahir Mella, Philadelphia, Pennsylvania, for Petitioner.
Peter D. Keisler, Assistant Attorney General, David V. Bernal,
Assistant Director, Anthony C. Payne, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Beatrice V. Wiles, a native and citizen of Liberia,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying her motion to reopen.                    We deny the

petition for review.

             Insofar as Wiles challenges the Board’s decision not to

sua sponte reopen her case, we find we are without jurisdiction.

See Belay-Gebru v. INS, 327 F.3d 998, 1000-01 (10th Cir. 2003);

Calle-Vujiles v. Ashcroft, 320 F.3d 472, 474-75 (3d Cir. 2003);

Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir. 2002); Luis v. INS,

196 F.3d 36, 40-41 (1st Cir. 1999).             The Board also noted Wiles’

motion to reopen was untimely as it was filed almost seven years

after the Board closed the case.               In her opening brief to this

court, Wiles does not challenge that finding.                 Accordingly, we

decline to review that decision.           See United States v. Al-Hamdi,

356   F.3d   564,   571   n.8   (4th    Cir.    2004);   Edwards   v.   City   of

Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999).

             We deny the petition for review.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               PETITION DENIED




                                       - 2 -